662 S.E.2d 553 (2008)
STATE
v.
Dane LOCKLEAR, Jr.
No. 578A05.
Supreme Court of North Carolina.
April 16, 2008.
Constance E. Widenhouse, Assistant Appellate Defender, for Dane Locklear, Jr.
William P. Hart, Jr., Special Deputy Attorney General, William B. Crumpler, Amy Kunstling, Assistant Attorney Generals, L. Johnson Britt, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 10th day of April 2008 by State of NC to unseal all sealed documents:
"Motion Allowed by order of the Court in conference this the 16th day of April 2008."